DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on November 19, 2021. Claims 1-6, and 8-11 are pending. The indefiniteness rejection of claims 1-6 and 8-11 is maintained as it is still unclear whether the retention faces in claim 1 are part of the blocking means of claim 1, line 6, or whether the retention faces are recited as a separate element from the blocking means. Additionally, the indefiniteness rejection of claim 6 is maintained as it is unclear what structure is being excluded from the claim.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. First, applicant argues that “blocking means” in claim 1 does not invoke 112(f) since “blocking” establishes a structural element (page 5). Second, applicant argues that the recitation of “retention faces” does not raise indefiniteness issues since the claim could be interpreted in more than one way and is just broad (pages 5-6). Third, applicant that the recitation of “devoid of a protuberance” of claim 6 is also broad, but not indefinite (page 6). 
Applicant’s arguments, see pages 6-7, filed November 19, 2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8 and 10-11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Boeck does not disclose “a rectangular section”, however this limitation does not appear to be supported.
	In response to applicant’s argument that “blocking means” in claim 1 does not invoke 112(f) since “blocking” establishes a structural element (page 5), the Examiner respectfully disagrees since “blocking” is not a structural term. As set forth in MPEP 2181(I), examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. As set forth in MPEP 2181(I)(C), to determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). In this case, the term “blocking” of blocking means is not used in the detailed description section and is not used in describing the trapezoidal teeth 19, 21. The term “blocking” is functional and does not denote structure. Note that the specific examples of structural terms in MPEP 2181(I)(C), such as second baffle, imparts structure since a baffle is a known identifiable structure. Additionally, there is no evidence that the term is art-recognized structure to perform the claimed function. Accordingly, the Examiner maintains “blocking means” in claim 1 invokes 112(f) since “blocking” is not a structural element.
	In response to applicant’s argument that the recitation of “retention faces” does not raise indefiniteness issues since the claim could be interpreted in more than one way and is just broad (pages 5-6), the Examiner respectfully disagrees since claim 1 does not clearly set forth the metes and bounds of the claim. Note that claim 1 invokes 112(f) treatment with recitation of “blocking means borne by the teeth of the first and second elements”. This corresponds to the trapezoidal teeth 19, 21 and equivalent retention structures which oppose an annular ring. Note that that claim 1 further recites “the central rib engaging between retention faces of said first and second elements”. In the specification, the retention faces 19c, 21c are part of the trapezoidal teeth 19, and 21, and the recitation “retention faces” appears to limit the structure incorporated under the 112(f) limitation. However, the claim does not make it clear whether “retention faces” are part of the “blocking means”, and accordingly there is ambiguity as to whether to interpret 
	Additionally, note that other claims reference the relationship of the blocking means with parts of the blocking means. Claim 2 recites “said first retention face being part of said blocking means”, and “said retention face being another part of said blocking means”. Claim 4 recites “each protuberance is part of said blocking means”. Note that claim 1 is the only claim which recites a structure that appears to be part of the blocking means and does not further define that the part is a structure of the blocking means.
In response to applicant’s argument the recitation of “devoid of a protuberance” of claim 6 is also broad, but not indefinite (page 6), the Examiner respectfully disagrees. Claim 6 appears to be referencing a specific protuberance structure which is not established in the claim. Note that claim 6 does not depend on claim 4 which establishes “each face is formed by a protuberance prolonging a tooth”. If the claim is not excluding this specific structure, it is unclear what structure is being excluded from claim 6. It was previously noted that “a protuberance” was being broadly interpreted as being an arbitrary projection that extends from the teeth (ex. a cylindrical rod). In addition, to the claim being broad, the Examiner maintains that the structure is indefinite since it is unclear what types of structures are being excluded. It is unclear how to determine whether an arbitrary structure is considered a protuberance. For example, would a small bump due surface irregularity on the teeth be considered a protuberance. Additionally, does a protuberance need to project a specific distance from a flat surface? Note that the specification does not set forth a standard or define what types of structures are being positively claimed by the limitation “protuberance”. Accordingly, the protected subject matter is not clearly delineated and the scope is unclear.


Claim Interpretation I

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation II
	Claim 1 recites “a central rib having a flat crown shape with a rectangular section” in lines 9-10. The flat crown shape appears to reference the trapezoidal shape of central rib 26. Note that if the trapezoid is flipped about the dotted line (see top left, below), it appears to have a crown shape. The rectangular section references the shape of the central rib with respect to the median plane PM (see page 10, lines 2, 9-10). Note that in the median plane, the annular central rib forms an annulus shape, not a rectangle. There does not appear to be a prior art rejection with the claimed subject matter with a central rib having a flat crown shape with a rectangular section. A proposed rejections will be made submitted assuming that the “rectangular section” limitation is deleted.

    PNG
    media_image1.png
    302
    380
    media_image1.png
    Greyscale

Annotated Figure 13 of application

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a central rib … with a rectangular section”. There is not support for central rib 26 having a rectangular section. Note that the central rib 26 has a non-rectangular crown shape in cross section (see Figs. 12-13). Note that the central rib has an arcuate shape that forms an annulus in the PM (Figs. 11-13). The support for the limitation in the specification (page 10, lines 9-12) describes the annular nature of the central rib and “rectangular section” (page 10, line 9) approximates the annulus shape of the rib, however clearly the central rib does not have a rectangular section. The lack of support for the limitation consequently raise doubt as to possession of the claimed invention at the time of filing. Claims 2-6 and 8-11 fail to comply with the written description based on their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites “retention faces” in line 9 which is problematic since it is unclear whether the retention faces are the blocking means of line 6, or whether this element is a separate element claimed in addition to the blocking means of line 6. Note that the claim is being interpreted assuming that retention faces correspond to part of the blocking means of claim 1. The Examiner suggests defining that the retention faces are a part of the blocking means, or replace the “blocking means” with the specific tooth structure that accomplishes the blocking function and interrelate the tooth structure with the retention faces.
Claim 6 recites “devoid of a protuberance” in line 2 which raises an indefiniteness issue since it is unclear whether the claim is referencing a specific protuberance corresponding to the retention face which is not established in claim 6. Note that claim 6 does not depend on claim 4 which establishes that “each face is formed by a protuberance prolonging a tooth”. Additionally, note that there is not a standard in the specification or the art for determining what a protuberance is. Accordingly, it is unclear what structure is being excluded from the claim. Note that a protuberance is broadly interpreted as being any arbitrary projection that extends from the teeth (ex. a cylindrical rod).
Claim 8 recites “the cylindrical bottom”. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6 and 8-11 are indefinite based on their dependence on the above claims.

PROPOSED REJECTIONS: Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 10-11, as far as it is supported and definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeck (US Patent 6,416,246).
In regards to claim 1, Boeck discloses a coupling for a turbomachine between a first element (2) and a second element (3) which extends around an axis (1) while being engaged with each other along the axis (C), each element including teeth (21a, 31a) which extend axially to be engaged axially in a respective concavity of the other element (Col. 2, lines 45-62), said coupling comprising: 
at least one blocking member (4) which cooperates with blocking means (21a’, 31a’) borne by the teeth (21a, 31a) of the first and the second elements to block axially the first element with respect to the second element (Col. 2, line 63-Col. 3, line 3, line 33), and
wherein the at least one blocking member includes a bottom (I, see annotated Figs. 1-2 below) in the form of a cylindrical wall, and a central rib (see trapezoidal shape of ring 4) having a flat crown shape, and the central rib juts out radially outwards from the bottom (Figs. 1-2) while being situated at mid-length of the bottom (Figs. 1-2), the central rib engaging between retention faces (21a’, 31a’ in Fig. 1, Col. 3, lines 14-22) of said first and second elements.

    PNG
    media_image2.png
    450
    311
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    309
    238
    media_image3.png
    Greyscale

Annotated Fig. 1 and portion of Fig. 2

The projections 21a’, 31a’ are interpreted under 35 U.S.C. 112(f) as the blocking means to accomplish the claimed function and equivalents thereof. (Boeck discloses that the ring 4 is lodged with opposite fronts 4a, 4b alternately against which have retention faces of projections 21a’, 31a’ and provides for fixation of the two rotor disks relative to each other in the axial direction A, Fig. 2, Col. 2, line 63-Col. 3, line 3, line 33).
In regards to claim 2, Boeck discloses
several teeth (21a) of the first element each comprise a first retention face (Fig. 1 on 21a’, Col. 3, lines 14-22) of the retention faces, said first retention face being part of said blocking means; 
several teeth of the second element (31a) each comprise a second retention face (Fig. 1 on 31a’, Col. 3, lines 14-22) of the retention faces, said second retention face being another part of said blocking means; 
the at least one blocking member extending between the first and the second retention faces blocks axially the first element with respect to the second element (Col. 3, lines 22-33).

In regards to claim 5, Boeck discloses the blocking member (4) is a split ring (see ring segments 41, 42, 43…).
In regards to claim 6, as far as it is definite, Boeck discloses certain of the first and second teeth are devoid of a protuberance (since it can be any arbitrary protuberance such as a cylindrical rod, see note above).
In regards to claim 10, Boeck discloses a turbine including a coupling according to claim 1 (abstract, Col. 2, lines 34-35).
In regards to claim 11, Boeck discloses a turbomachine including a turbine according to claim 10 (Col. 2, lines 33-35).

PROPOSED REJECTIONS: Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as far as it is supported and definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeck (US Patent 6,416,246) in view of Cigal (US Patent Application 2019/0195079).
	In regards to claim 4, Boeck discloses each retention face is formed by a protuberance (21a’, 31a’) prolonging a tooth (21, 31), each protuberance is part of said blocking means.
	Boeck does not disclose each protuberance has a rectilinear shape of radial orientation directed towards the axis.
	Cigal discloses a coupling with interlocking teeth having protuberance (tabs 28, 36) with a rectilinear shape of radial orientation directed towards an axis (C, Fig. 2A).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745
12/28/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/30/2021